FILE COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




5/6/2015
SULLIVAN, JOSEPH EDWARD Tr. Ct No. 007-1018-12                            PD-0270-15
On this day, the State's Response to the appellant's petition for discretionary review
has been filed. [The Court requires ten copies of this document to be filed in this
office within three (3) days pursuant to Rule 9.3(b).]
                                                                                    Abel Acosta, Clerk

                              12TH COURT OF APPEALS                    Kl\
                                                                        o
                              CATHY LUSK                                5 Si(
                              1517 W. FRONT, ROOM 354
                              TYLER, TX 75701                                                            >     33
                                                                           c "'V                         xs    —i
                              * DELIVERED VIA E-MAIL *                     -          f                  % a
                                                                                                  Mil
                                                                           fs M^ k                CJrt   Cfl £-,
                                                                                    ^0-

                                                                       .*•**:                            s* rn
                                                                               .-             7          r.-   JJ
                                                                           •^             /              —*    r -J
                                                                                i y
                                                                               *-/